DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Response to Arguments
Applicant's arguments, in the amendment filed 5/13/2022 with respect to the rejections of Claims 1,3,5-7,11,16, 18, 20 and 23-24 under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Kuroda et al (US 20170116749) have been fully considered and are not persuasive. Applicant argues that Kuroda describes specifying whether tracking is based on "color model" or "color model and pattern model" (Kuroda at   [0297]). Kuroda does not describe that the tracking area is displayed any differently for one tracking mode versus the other. Kuroda also does not describe that the "color model" or "color model and pattern model" are actually displayed. Therefore, it is believed that Kuroda does not disclose or suggest "the circuitry is configured to change a displayed frame identifying the tracking target from the tracking target estimation frame to a tracking target display frame according to changing from the manual tracking mode to the automatic tracking mode, the tracking target display frame having a different visual appearance than the tracking target estimation frame" as recited in amended Claim 1. Examiner explains that the claim language requires the following change a displayed frame identifying the tracking target from the tracking target estimation frame to a tracking target display frame according to changing from the manual tracking mode to the automatic tracking mode, the tracking target display frame having a different visual appearance than the tracking target estimation frame. Kuroda teaches a display unit (display section 300 in FIG. 9) integrally formed with a touch panel (touch panel 250 in FIG. 9); and a display control unit (display control section 190 in FIG. 9) configured to control the display unit; wherein the tracking area setting unit is configured to set the tracking area based on a user operation performed on the touch panel (F5 in FIG. 11, Yes to F7 to F9), and the display control unit includes a motion picture display control unit configured to display the motion picture generated by the motion picture generating unit on the display unit (E11 in FIG. 10); paragraph [0083-0085] and paragraph [0286-0299] and FIG. 10 where the processing section 100 decides as to whether the mode selected by the user through the operation section 200 is a tracking mode (E1). The tracking mode involves tracking a target in an original motion picture that is captured in a motion picture capturing mode in which the user fixes the smartphone 2 at a certain point, and displaying a lock-on motion picture that addresses an output frame on the display section 300 then the processing section 100 performs a control to display a tracking setting screen on the display section 300 (E3). Specifically, the processing section 100 displays the tracking setting screen that prompts the user to select the setting between “color model” or “color model and pattern model” ( I.e. . different visual appearance) then the display controlling section 190 performs original motion picture selection processing to display a list of original motion pictures that are stored in the original motion picture database 830 in the memory section 800 on the display section 300 so as to prompt the user to select an original motion picture in which a target is to be tracked (F1); Then, the display controlling section 190 decodes the data of the original motion picture selected by the user and sequentially displays frame images of the original motion picture on the display section 300 (F3). Kuroda teaches the display controlling section 190 overlays tracking area frames including the tracking areas on the lock-on motion picture so that the user can understand the change of the tracking areas( see also paragraph [0182] [0187-0188],[0246],[0309]) which is interpreted as change of visual appearance. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the combination of the color information and the pattern information  that can assist to facilitate framing and visual appearance of the display and enables tracking a target based on the tracking areas that are set based on user tap gestures. All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5-7,11,16, 18, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Kuroda et al (US 20170116749)
As to claim 1, Cohen Solal et al teaches the processing device comprising: 
circuitry configured to estimate a tracking target ( selecting a desired target to be tracked, abstract)captured in image data by an imaging unit ( The apparatus 100 comprises a camera 102 for providing video image data of a scene 104 having a desired target 106 to be tracked, paragraph [0022], figure 1 note the estimation is taught in paragraph [0036] where the target 106a is selected, a computer model is built to represent the appearance of that target 106a. During tracking of the target 106a, whenever the tracker finds a part of the image that matches to the target model, it preferably computes a number which represents how well the target 106a matches the model. This number can vary for example from 0% match to 100% match. Where the 100% indicates that the target matches the model completely. This value is called the confidence value. A control can also be provided to indicate a threshold value for the confidence. Thus, should the model match the target with less than this threshold value, the operator is preferably warned by a signal of some form that the confidence is lower than the threshold and the tracking is about to fail. In such a situation, the operator may take over for the system for the time it takes for the target to pass the source of difficulty by reacquiring the target, after which control is given back to the automatic tracking system) ; operating in a manual tracking mode, the manual tracking mode being a mode in which the tracking target is tracked (the mode selecting means comprises an input device where the automated video tracking system is switched to automatic mode by controlling an input device used to select the desired target and the automated video tracking system is switched to manual mode by releasing control of the input device, paragraph [0017],[0035]) by controlling at least one of a pan operation, a tilt operation and a zoom operation of the imaging unit ( the input device is a joystick operatively connected to the pan and tilt motors such that movement of the joystick controls the movement of the camera through the pan and tilt motors, paragraph [0017], paragraph [0032]) by instructions from an external source ( paragraph [0036-0038]; [0023-0024]; [0034] note that Cohen Soleil teaches the controller 118 outputs an appropriate signal to the PTZ motors 108 of the camera 102 to carry out its instructions to keep the target 106 centered in the camera's 102 field of view. Such systems are well known in the art ( paragraph [0030].). While Cohen Solal teaches the limitation above. Cohen Solal fails to teach “wherein the circuitry is configured to change a frame identifying the tracking target from the tracking target estimation frame according to changing from the manual tracking mode to the automatic tracking mode; the tracking target display frame having a different visual appearance than the tracking target estimation frame.”
However, Kuroda et al teaches in paragraph [0286-0299] and FIG. 10 where the processing section 100 decides as to whether the mode selected by the user through the operation section 200 is a tracking mode (E1). The tracking mode involves tracking a target in an original motion picture that is captured in a motion picture capturing mode in which the user fixes the smartphone 2 at a certain point, and displaying a lock-on motion picture that addresses an output frame on the display section 300 then the processing section 100 performs a control to display a tracking setting screen on the display section 300 (E3). Specifically, the processing section 100 displays the tracking setting screen that prompts the user to select the setting between “color model” or “color model and pattern model” ( I.e. . different visual appearance) then the  display controlling section 190 performs original motion picture selection processing to display a list of original motion pictures that are stored in the original motion picture database 830 in the memory section 800 on the display section 300 so as to prompt the user to select an original motion picture in which a target is to be tracked (F1); Then, the display controlling section 190 decodes the data of the original motion picture selected by the user and sequentially displays frame images of the original motion picture on the display section 300 (F3). Kuroda teaches the display controlling section 190 overlays tracking area frames including the tracking areas on the lock-on motion picture so that the user can understand the change of the tracking areas( see also paragraph [0182] [0187-0188],[0246],[0309]). It would have been obvious to one skilled in the art before the effective filing date of the invention to use the combination of the color information and the pattern information  that can assist to facilitate framing and visual appearance of the display and enables tracking a target based on the tracking areas that are set based on user tap gestures. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 3, Cohen Solal teaches to estimate the tracking target and generate the tracking target estimation frame by extracting regions from the image and other images that correspond to one or more moving objects (target 106 is extracted), and set the tracking target estimation frame to include a center portion of a field of view in the image and other images (paragraph [0027-0029]; [0136]).
	As to claim 5, Kuroda teaches the processing device of claim 1, wherein the circuitry is configured to compute respective color histograms of the foreground region and the background region ( paragraph [[0167-0168]
As to claim 6, Cohen Solal teaches the processing device of claim 1, wherein the circuitry is configured to respond to a user-actuated mode select signal by changing from the manual tracking mode to an automatic tracking mode, where the automatic tracking mode uses the estimate of the tracking target to begin tracking of the tracking target (switching to automatic mode, paragraph [0033-0034]).
As to claim 11, Cohen Solal et al teaches the processing device of claim 6, wherein the circuity is configured to change from the manual tracking mode to the automatic tracking mode in response to a manually triggered switch signal (paragraph [0033-0034]).
As to claim 12, Cohen Solal et al teaches a processing system comprising: a controllable imaging device including circuitry configured to capture images containing a tracking target (The apparatus 100 comprises a camera 102 for providing video image data of a scene 104 having a desired target 106 to be tracked, paragraph [0022], figure 1), and track the tracking target with at least one of a pan operation, a tilt operation, and a zoom operation ( the input device is a joystick operatively connected to the pan and tilt motors such that movement of the joystick controls the movement of the camera through the pan and tilt motors, paragraph [0017], paragraph [0032]); and processing circuitry configured to estimate the tracking target captured in image data by the controllable imagine device operating in a manual tracking mode, the manual tracking mode being a mode in which the tracking target is tracked by controlling the at least one of the pan, the tilt and the zoom operation by instructions from an external source (the mode selecting means comprises an input device where the automated video tracking system is switched to automatic mode by controlling an input device used to select the desired target and the automated video tracking system is switched to manual mode by releasing control of the input device, paragraph [0017],[0035] and ( paragraph [0036-0038]). While Cohen Solal teaches the limitation above. Cohen Solal fails to teach “ generate a rectangular tracking target estimation frame that is overlaid on an image to identify the tracking target in the image wherein the processing circuitry is configured to change a frame identifying the tracking target from the tracking target estimation frame to a tracking target display frame according to changing from the manual tracking mode to the automatic tracking mode; the tracking target display frame having a different visual appearance than the tracking target estimation frame.”
However, Kuroda teaches he lock-on motion picture that is displayed on the display section 300 may be composed of sub-frame images each of which is an output target area (e.g. a rectangular area of a specified size) enlarged to the screen size of the display section 300 including the output frame. In this case, it is required to adjust the size of the output frame corresponding to the output target area. To achieve this, the output frame may be enlarged at the same magnification as the output target area and overlaid at the corresponding position ( paragraph [0309].Additionally, Kuroda teaches the display screen is displayed, the first tracking area R1 is set in response to a user tap gesture on the touch panel 250 at the body part (upper body) of Person A. Further, the second tracking area R2 is set in response to a user tap gesture on the touch panel 250 at the body part (lower body) of Person A. Based on the first and second tracking areas R1, R2 thus set, the tracking processing and the lock-on motion picture generation processing are performed so that a lock-on motion picture that addresses the Person A as a target is generated. FIG. 12 (2) illustrates a display screen that is one scene of the lock-on motion picture. In the display screen, a rectangular tracking area frame Fr1 enclosing the first tracking area R1 as illustrated in FIG. 12 (1) and a rectangular tracking area frame Fr2 enclosing the second tracking area R2 are shown. The frame lines of the first and second tracking area frames Fr1, Fr2 are shown in blue, for example. Further, the rectangular output frame F is also shown in the display screen (paragraph [0314-0315]. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the combination of the color information and the pattern information  that can track the output frame  and enables tracking a target based on the tracking areas that are set based on user tap gestures. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
The limitation of claims 16, 18 -20 has been addressed above.
As to claim 23, Kuroda teaches the processing device according to claim 1, wherein the tracking target estimation frame is rectangular ( Kuroda teaches he lock-on motion picture that is displayed on the display section 300 may be composed of sub-frame images each of which is an output target area (e.g. a rectangular area of a specified size) enlarged to the screen size of the display section 300 including the output frame. In this case, it is required to adjust the size of the output frame corresponding to the output target area. To achieve this, the output frame may be enlarged at the same magnification as the output target area and overlaid at the corresponding position ( paragraph [0309].Additionally, Kuroda teaches the display screen is displayed, the first tracking area R1 is set in response to a user tap gesture on the touch panel 250 at the body part (upper body) of Person A. Further, the second tracking area R2 is set in response to a user tap gesture on the touch panel 250 at the body part (lower body) of Person A. Based on the first and second tracking areas R1, R2 thus set, the tracking processing and the lock-on motion picture generation processing are performed so that a lock-on motion picture that addresses the Person A as a target is generated. FIG. 12 (2) illustrates a display screen that is one scene of the lock-on motion picture. In the display screen, a rectangular tracking area frame Fr1 enclosing the first tracking area R1 as illustrated in FIG. 12 (1) and a rectangular tracking area frame Fr2 enclosing the second tracking area R2 are shown. The frame lines of the first and second tracking area frames Fr1, Fr2 are shown in blue, for example. Further, the rectangular output frame F is also shown in the display screen (paragraph [0314-0315]).
As to claim 24, Kuroda teaches the processing device of claim 1, wherein the circuitry is configured to estimate the tracking target and generate the tracking target estimation frame by extracting from a foreground region of one or more images a region that includes at least one color that appears more frequently in the foreground region than in a background region ( the color information obtaining section 12 calculates the statistical frequency of the occurrence of the colors in the tracking area that is set by the tracking area setting section 11, paragraph [0154],[0172]).

Claims 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Kuroda et al (US 20170116749)and further in view of Gao et al (US 2015/017830).
 As to claim 8, While Cohen Solal and Kuroda et al teaches the limitation above. They do not specifically teach the user-actuated mode select signal is a transmitted wirelessly from a remote device. However, Gao teaches the object tracking and detection module 204 may be implemented within an electronic or wireless device. The object tracking and detection module 204 may include a motion tracker 206 having an optical flow module 226 and a tracking confidence value 228. The object tracking and detection module 204 may also include an object detector 208 having a scanner locator 230, scanner scaler 236, classifier 238 and a detection confidence value 240. The memory buffer 210 may store data associated with a captured previous video frame 212 that may be provided to the motion tracker 206 and object detector 208. The object tracking and detection module 204, motion tracker 206, object detector 208 and memory buffer 210 may be configurations of the object tracking and detection module 104, motion tracker 106, object detector 108 and memory buffer 110 described above in connection with FIG. 1 (paragraph [0102]). It would have been obvious to one skilled in the art before the effective filing date of the invention to use wireless camera connection with the motion tracking as taught by Gao et al in order to use image tracking and frame retrieval on mobile devices.
As to claim 9, Gao teaches the processing device of claim 8, wherein an output signal from the circuitry is provided to flight control circuitry that controls flying operations of a device in which the circuitry is contained (paragraph [0142], [0326]).
As to claim 10, Gao teaches the processing device of claim 9, wherein the fight control circuitry controls flight operations of a drone (paragraph [0142]).
The limitation of claims 13-14 has been addresses above in claims 8-10.
				 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				
				Contact Information 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664